Doster, C. J.
(concurring specially) : I concur in the decision made in this case, and in all of the opinion except that portion which applies the doctrine of the *395federal courts that securities which, the statute prohibits a bank from taking may neverthless be taken and enforced. However, I have not given sufficient thought to such doctrine to enable me to reject it as unsound, but it does not readily commend itself to me, although repeatedly announced by such high authority as the supreme court of the United States, and, as I think, concurred in by the courts of some of the states. I therefore, for the present, withhold my assent from it. I think the evidence failed to show that the bank made its loan to Mr. Martindale upon the security of its stock owned by him, and for that reason concur in the decision.